PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/098,373
Filing Date: 1 Nov 2018
Appellant(s): BLOND et al.



__________________
Mitesh Mehta
Reg. No. 67,352
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 9/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 17, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the cited references do not disclose or suggest all the steps recited in claim 1, and that the Final Office Action fails to establish a prima facie case of obviousness.  Examiner respectfully disagrees, and maintains that a prima facie case of obviousness has been established, with the combination of prior art references and motivations contained in the references disclosing each limitation of the independent claims, and by extension, the dependent claims as well.   Examiner’s position and response to the appellant's arguments are presented below.

A. 	The Rejection Of Independent Claim 1 is Erroneous Because Sorenson, Singly Or In Combination With Other Cited Art, Fails To Disclose or Suggest The Recited Step Of Determining An Operation Mode of A Cooking Appliance
	Appellant argues that Sorenson does not disclose the step of “determining an operation mode of a cooking appliance” in claim 1. Specifically, Appellant argues that Sorenson merely describes a wirelessly operable cooking application, and that Sorenson’s flow chart in FIG. 2 does not disclose or suggest the claim limitation “determining an operation mode of the cooking appliance from among a first configuration and a second configuration, wherein, in the first configuration, the cooking appliance is operated to cook a first item in a non-connected mode and, in the second configuration, the cooking appliance is operated to cook a second item connected in a connected mode”. Appellant argues that in fact, Sorenson does not disclose a first configuration wherein the cooking appliance is operated to cook a first item in a non-connected mode.
	Examiner respectfully disagrees. Sorenson discloses the cooking appliance operating in a non-connected mode because Sorenson’s cooking appliance can be operated locally/manually using buttons on the cooking appliance  [0155].  This function of operating the cooking appliance locally/manually using the cooking buttons on the cooking appliance is equivalent to the first configuration in Appellant’s claim 1, where the cooking appliance is operated to cook in a non-connected mode.  Furthermore, Sorenson’s flow chart in FIG. 2 discloses the embodiment in which the cooking appliance is programmed using a wireless connection, which is equivalent to the second configuration in Appellant’s claim 1, where the wireless connection is establish and the cooking appliance is operated to cook in a connected mode. Thus Sorenson does disclose a first configuration wherein the cooking appliance is operated to cook a first item in a non-connected mode, as well as a second configuration where the cooking appliance is operated remotely to cook in a connected mode.    
	Appellant further argues that Sorenson at most describes that a user can manually turn on and off the cooking appliance 102 or increase or decrease the temperature manually or manually select a monitoring mode, but would not disclose the step of determining an operation mode of the cooking appliance among a first configuration and a second configuration. Appellant also argues even if the cooking device is operated manually and may receive cooking commands locally, there is no determination of an operation mode of the cooking device in the Sorenson method.
	Examiner respectfully disagrees. Firstly, Appellant’s disclosure does not describe the step of determining an operation mode of the cooking appliance among a first configuration and a second configuration. Appellant’s disclosure merely mentions that there is a first configuration in the non-connected mode and a second configuration in the connected mode [page 6 lines 1-7, page 13 lines 8-10, and page 17 lines 20-21] The only reference to operation in non- connected or connected mode is described in term of whether a communication is established via a transmission signal . This is then similar to Sorenson because Sorenson discloses the establishment of wireless connection to determine the connected mode.   Sorenson also describes a first configuration in which the cooking appliance can be operated locally/manually with buttons on the cooking appliance, and a second configuration in which the cooking appliance is controlled by a remote device [0077, 0082-0083, and 0154-0155]. Therefore, Appellant and Sorenson are both implicitly suggesting the step of determining an operation mode of the cooking appliance among a first configuration and a second configuration. 
Secondly, even though Sorenson does not actively recite determining an operation mode of the cooking appliance, it is apparent that Sorenson’s cooking appliance would determine whether it is operating locally using the buttons on the cooking appliance, or whether it is operating wirelessly through commands from the remote device, since Sorenson’s cooking appliance can operate locally/manually or remotely. Sorenson’s cooking appliance must determine whether it is receiving cooking commands locally/manually, or whether it is receiving the cooking commands remotely/wirelessly in order to determine which cooking inputs to follow [FIG. 18 and 0154-0156: (display screen shows the user inputs entered through the input buttons, and thus proves the cooking appliance is aware it is being operated manually/locally)]. Otherwise, Sorenson’s cooking appliance would not be able to support both local/manual operation and remote/wireless operation.
	Furthermore, Appellant first argues that there is no indication in Sorenson that the cooking devices are configured to operate in the absence of a remote control device, and that simply being turned on or off manually does not mean a cooking device is operating either in a connected mode or a non-connected mode. Appellant further argues that Sorenson at most implies that the temperature may be increased or decreased manually, but such a change does not constitute a determination of an operation mode of the cooking appliance.
	Examiner respectfully disagree. First, Sorenson’s cooking appliance has buttons for local/manual operation of the cooking appliance, so a remote device is not necessary to operate and perform cooking in Sorenson [0155 and FIG. 18]. Sorenson’s cooking appliance being turned on and operated manually for cooking without using its wireless communication functions does mean that the cooking appliance is operating in the non-connected mode.
Second, increasing or decreasing the temperature manually using the buttons in Sorenson requires the cooking appliance to recognize that cooking commands are being provided locally/manually, and that it should be controlled accordingly. Thus Sorenson’s cooking appliance must determine that it should be in a mode that operates according to the local/manual buttons when then local/manual buttons are pressed. As evidence, Sorenson’s cooking appliance’s display screen shows when user inputs are entered through the local/manual input buttons [FIG. 18 and 0154-0156].
	Still further, Appellant argues the method described in paragraphs [0246]-[0261] requires the user computing device 106 for executing the method described, and since the entire method described in paragraphs [0256]-[0261] of Sorenson is performed by the user computing device 106 (allegedly constituting the recited terminal), Sorenson fails to disclose the aforementioned limitation. More particularly, Appellant argues that since all steps are performed by the user computing device 106, the cooking appliance does not operate, and cannot be considered as operating, in a non-connected mode.
Examiner respectfully disagrees. First, Appellant’s claim does not specifically limit the determination an operation mode step to be performed by the cooking device; it merely states “determining an operation mode of the cooking appliance from among a first configuration and a second configuration”. Therefore, under the broadest reasonable interpretation of the claimed limitation, either the user computing device or cooking device can perform the determining an operation mode step. Second, although Appellant refers to steps performed by the remote/user computing device 106 in Sorenson, this does not mean the cooking appliance does not perform the determination of which mode it is operating in. The cooking appliance in Sorenson still needs to determine if it receives the cooking commands locally/manually, or if it receives the cooking commands wirelessly.
Appellant lastly argues that the secondary reference Breunig and tertiary reference Hu fail to cure these deficiencies of Sorenson, and that they do not teach the aforementioned limitation; thus the cited art fails to disclose all the steps of independent claim 1 and the U.S.C. 103 rejection of claim 1 should be reversed. Examiner respectfully disagrees because Sorenson does teach the limitation of “determining an operation mode of the cooking appliance from among a first configuration and a second configuration, wherein, in the first configuration, the cooking appliance is operated to cook a first item in a non-connected mode and, in the second configuration, the cooking appliance is operated to cook a second item connected in a connected mode” for the reasons described above.

B. 	The Rejection Of Independent Claim 1 is Erroneous Because Hu Fails To Disclose Or Suggest Cooking Parameterization Information Item Comprising A Set of Coefficients Corresponding To A Time Evolution Of The Cooking Temperature
Appellant argues that Hu does not disclose or suggest cooking parameterization information item comprising a set of coefficients corresponding to a time evolution of the cooking temperature. Particularly, Appellant argues that Hu’s coefficients have values that vary with food type or amount, but does not disclose or suggest a set of coefficient corresponding to a time evolution of the cooking temperature. 
Appellant also argues that in Hu, coefficients f1-f17 are merely part of the formula for calculating the duration and temperature to apply to each kind of food in each cooking phase, but coefficients f1-f17 are not enough to determine the cooking duration and temperature because Hu requires a database and a processor for selecting which function needs to be applied for each kind of food and cook phase. 
Appellant argues that in contrast, Appellant’s specification describes that the processor is designed to determine the cooking parameters based on a set of coefficients, and that these coefficients are used by the processor to determine the cooking set point. 
Examiner respectfully disagrees. First, Appellant’s specification does not define or provide an example of what is meant by a “time evolution of the cooking temperature”. As such, under the broadest reasonable interpretation, “time evolution of the cooking temperature” would mean a cooking temperature that changes over time. Second, “coefficients corresponding to a time evolution of the cooking temperature” is broad enough to encompass any kind of coefficients that are related to a change in cooking temperature over time under the broadest reasonable interpretation.
Appellant’s argument that Hu’s coefficients have values that vary with food type or amount or that Hu requires a database and a processor for selecting the function to be applied are noted, but the claim does not contain any limitations that would disqualify the use of coefficients that vary with food type or amount, or the use of a database and a processor for selecting the function to be applied. Hu’s coefficients teach the claimed coefficients under the broadest reasonable interpretation of the claim limitation. Hu’s coefficients are used to calculate the cooking duration and the cooking power or temperature, and the cooking temperature may change for different phases of the cooking. For example, when cooking chicken breast, Hu uses coefficients f1-f7 to determine the chicken breast should be cooked for 4 minutes and 36 seconds with power levels of U=5, L=4, and M=9 in phase 1 [table 3 and 0062-0063: phase 1], and then the cooking duration and cooking temperature may be changed in a second phase. In the second phase of cooking the chicken breast, Hu uses coefficients f1-f14 to determine the cooking duration should be changed to 7 minutes and 42 seconds with a power level of U=8, L=8, and M=3 [table 3 and 0062-0063: phase 2]. Thus Hu describes a set of coefficients corresponding to a time evolution of the cooking temperature as required by the claim, because Hu’s coefficients corresponds to a change in cooking power/temperature over time in the different cooking phases.
	Appellant’s argument, that Appellant’s specification describes the processor is designed to determine the cooking parameters based on a set of coefficients and that these coefficients are values used by the processor to determine the cooking set point, is noted, but Appellant appears to be arguing subject matter that is not recited in the claim as presented. Even if such limitations were to be added to the claim, Hu would still teach this concept because Hu’s processor utilizes the formulas and coefficients to determine the cooking time and power for each type of food [0031-0038, table 3, and 0051-0065: (Hu’s processor determines if power levels and cooking duration has changed according to the cooking program’s formulas and coefficients)].
	Therefore, for the reasons described above, Hu does teach “the cooking parameterization information item comprises a set of coefficients corresponding to a time evolution of the cooking temperature”.

C. 	The Rejection Of Claims 3-9 Is Erroneous Because The Cited Art Fails to Disclose Or Suggest All of the Steps of Independent Claim 1
As Claims 3-9 depend from independent Claim 1 and no other arguments have been presented regarding the rejection of these claims, the response to arguments above with regards to Claims 1 above applies.

	For the above reasons, it is believed that the rejections should be sustained.


/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Conferees:

/Paul Yen/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186